                                                                                  lkrantz@krantzberman.com


                                                                 April 23, 2020
By ECF
The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
944 Federal Plaza
Central Islip, NY 11722

              Re:    United States v. Christopher McPartland, et al., 17-cr-0587 (JMA)
Dear Judge Azrack:

        On behalf of defendants Christopher McPartland and Thomas Spota, we write to request
that the deadline for filing our reply memorandum of law in connection with our post-trial
motions be extended from Monday April 27, 2020, to Friday May 1, 2020. The government has
no objection to this request.

       Thank you for your courtesies.



                                                  Respectfully submitted,



                                                  Larry Krantz
